ON REMAND FROM THE SUPREME COURT OF FLORIDA
PER CURIAM.
We originally reversed the appellant’s conviction for manslaughter with a firearm based on this Court’s decision in Floyd v. State, 151 So.3d 452 (Fla. 1st DCA 2014) (Floyd I). Thereafter, the Florida Supreme Court quashed our opinion in Floyd I and remanded for reconsideration upon appli*545cation of its decision in State v. Floyd, 186 So.3d 1013 (Fla. 2016) (Floyd II).
Applying Floyd II, we find that the jury instructions given in the instant case did not amount to fundamental error. Although we did not previously address it, we also reject the appellant’s claim of ineffective assistance of counsel. The appellant’s judgment and sentence is AFFIRMED.
ROBERTS, C.J., WOLF and LEWIS, JJ., CONCUR.